Title: From George Washington to James McHenry, 10 April 1799
From: Washington, George
To: McHenry, James



Sir,
Mount Vernon April 10. 1799

Enclosed is a letter and sundry Certificates which have been handed to me by a Monsr Demoumonier, a French Gentln who is desirious of entering into the service of the United States in the military line.

I forward this letter & these documents to you as I have done all of a similar nature which have come to my hand; but how far it may comport with the line of policy marked out by the Govt of the U.S. to admit a foreigner i[n]to its Service, and particuliarly a Frenchman at this time, you know better than myself. I shall therefore make no observation on the subject. I have the honor to be very respectfuly Sir your mo. ob. st

G. Washington

